DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 6,090,436
Miyoshi
United States Patent 6,777,024
Hattori et al.
United States Patent Application Publication 2009/0058431
Dass et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dass et al.
With regard to claims 1 and 9 Dass et al. disclose a gas sensor as seen in figure 4.  The gas sensor has a substrate (reference item 401), a dielectric film (reference item 404) on the substrate, a sensor material (reference item 304) on the dielectric material.  The sensor material has a bottom surface, at least two side surfaces, and a top surface.  The gas sensor has two electrodes (reference item 302) on each side of the sensor material.  The electrodes are at least partially applied to the dielectric film and at least partially applied to a portion of the side of the sensor material and a portion of the top surface of the sensor material to pin a portion of the sensor material to the dielectric material.  As a result, the electrode material forms a vapor barrier upon the sensor material to facilitate preventing delamination between the sensor material and the electrode material over portions of the sensor material where the sensor material is not pinned to the dielectric material.
With regard to claims 2 and 10 the vapor barrier is formed by the electrode material on the portion of the side of the sensor material and the portion of the top surface of the sensor material where the electrode material is applied.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3-6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dass et al. as applied to claims 1 or 9 above, and further in view of Hattori et al.
With regard to claims 3, 4, 11, and 12 Dass et al. teach the claimed gas detection device, but do not teach that the electrode material is at least partially applied to a portion of the bottom of the sensor material.  However, from Hattori et al. it is known to form the electrode material (reference item 2) on the bottom of the sensor material (reference item 3) as seen in figure 2.  This forms a vapor barrier on the portion of the bottom of the sensor material where the electrode material is applied.  Furthermore, Hattori et al. teach that electrode material (reference item 4) can be formed on the sides and top surface of the sensor material.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Dass et al. with the teachings of Hattori et al. in order to form the electrode material is at least partially applied to a portion of the bottom of the sensor material for the predicable benefit of increasing the electrode's contact area on the sensor material and, as stated by Hattori et al.,"the gas sensor according to the present invention has a thinner film gas sensitive layer between the thin film electrodes and thus a better electric joint between the thin film gas sensitive layer and the thin film electrodes, compared with the conventional thick film type of gas sensor. This results in higher sensitivity, better stability and longer life of the gas sensor".
With regard to claims 4 and 12 the electrode material substantially encloses portions of the sensor material which are not pinned to the dielectric layer.  Therefore, the electrode material mitigates the volume expansion or contraction of the portions of the sensor material enclosed by the electrode material.
With regard to claims 5 and 13 the electrode material is constructed and arranged in the same manner as in the present application.  Therefore, the electrode material will deform with the volume expansion or contraction of the sensor material without causing the delamination of the electrode material from the sensor material.
With regard to claims 6 and 14 the electrode material is constructed and arranged in the same manner as in the present application.  Therefore, the electrode material will remain in contact with the sensor material during volume expansion or contraction of the sensor material.
With regard to claim 17 the electrodes in Hattori et al. are formed in more than one deposition step.
With regard to claim 18 the electrodes in Hattori et al. are formed in a deposition step after the sensor material is applied.
Claims 8, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dass et al. as applied to claims 1 or 9 above, and further in view of Hattori et al. and Miyoshi.
With regard to claims 8, 16, and 19 Dass et al. teach the claimed gas detection device including using gold for the electrodes.  Dass et al. do not teach the claimed process for using the electrode material.  From Hattori et al. it is known to form the electrode material (reference item 2) on the bottom of the sensor material (reference item 3) as seen in figure 2.  This forms a vapor barrier on the portion of the bottom of the sensor material where the electrode material is applied.  Furthermore, Hattori et al. teach that electrode material (reference item 4) can be formed on the sides and top surface of the sensor material after a sensing layer is formed.   The electrodes can be gold, in particular a gold paste.  From Miyoshi it is known to use gold paste that does not contain water or even water-based compounds.  See at least column 6 (lines 50-60). 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Dass et al. with the teachings of Hattori et al. and Miyoshi in order to form the electrode material is at least partially applied to a portion of the bottom of the sensor material for the predicable benefit of increasing the electrode's contact area on the sensor material and, as stated by Hattori et al.,"the gas sensor according to the present invention has a thinner film gas sensitive layer between the thin film electrodes and thus a better electric joint between the thin film gas sensitive layer and the thin film electrodes, compared with the conventional thick film type of gas sensor. This results in higher sensitivity, better stability and longer life of the gas sensor".
With regard to claim 19 the electrodes in Hattori et al. are formed in a deposition step after the sensor material is applied.
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additional Prior Art

    PNG
    media_image1.png
    196
    411
    media_image1.png
    Greyscale
United States Patent Application Publication 2017/0356869 to Koenig et al. disclose a gas sensor having a substrate (reference item 302) and a sensor material (reference item 304) as shown in the embodiment in figure 4B.  The sensor material has a bottom surface, at least two side surfaces, and a top surface.  In this embodiment there are electrodes (reference item 406) on each side of the sensor material.  Furthermore, Koenig et al. disclose that there can be an insulating film/layer between the sensor material and the substrate.  See at least paragraph 60.  The electrodes are at least partially applied to the insulative film and at least partially applied to a portion of the side of the sensor material and a portion of the top surface of the sensor material to pin a portion of the sensor material to the dielectric material.  As a result, the electrode material forms a vapor barrier upon the sensor material to facilitate preventing delamination between the sensor material and the electrode material over portions of the sensor material where the sensor material is not pinned to the dielectric material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856